Title: From George Washington to Amelia Leigh Lloyd, 2 October 1782
From: Washington, George
To: Lloyd, Amelia Leigh


                  
                     Madam
                     Verplanks point 2d Octor 1782
                  
                  The card I have the honor to enclose you will I trust, give you a satisfactory account of the Letters I forwarded to New York.  I shall be happy if the packet which I now send to Mr Lloyd, is productive of others from your friends in England.
                  If these conjectures should correspond with my wishes, I shall felicitate myself on the auspicious begining of my Agency; & shall hope from that cause (I have no other to rest it upon) that I may be honored with a continuance of your correspondence.
                  As I do not pretend to more disinterestedness than others, your Admirers, I shall frankly declare to you, that this was a contemplated pleasure, when I proffered my Services to you.  No good proof, you will say, of generous or ingenuous mind—but a very strong one it would seem, of what it would be a folly to deny—that selfish considerations are not without their influence on all our actions; and in spite of the boasted philanthropy of mankind, is found to be the governing spring of them.
                  As I am not exempt from this foible of humanity, the honestest part I can act is, to make an ample confession of it, at the same time that I assure you of the high respect & admiration of Madam, Your Most Obdt & hble servt
                  
                     G. Washington
                     
                  
               